DETAILED ACTION
	This is in response to the amendment filed on June 16th 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 4, filed 6/16/21, with respect to the double patenting rejection have been fully considered and are persuasive.  The terminal disclaimer was approved on 6/16/21 and therefore the double patenting rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the claim corresponds to previously allowed claims, see prosecution history for more information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        (571) 270-1975